IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA18-860

                                  Filed: 5 March 2019

Duplin County, Nos. 16 CRS 253, 17 CRS 788–89

STATE OF NORTH CAROLINA

             v.

TYRONE MARCERO CHEVALLIER


      Appeal by Defendant from judgments entered 30 November 2017 by Judge

Jeffery B. Foster in Duplin County Superior Court. Heard in the Court of Appeals 17

January 2019.


      Attorney General Joshua H. Stein, by Assistant Attorney General Neal T.
      McHenry, for the State.

      James R. Parish for Defendant.


      COLLINS, Judge.


      Defendant Tyrone Marcero Chevallier appeals judgments entered upon jury

verdicts of guilty of possession of a firearm by a felon, possession with intent to sell a

counterfeit controlled substance, attempted sale of a counterfeit controlled substance,

and delivery of a counterfeit controlled substance, and upon Defendant’s guilty plea

of having attained habitual felon status. The charges against Defendant resulted

from his participation in a drug transfer which was foiled by police. We find no merit

in Defendant’s challenges to the trial court’s evidentiary rulings or jury instructions.
                               STATE V. CHEVALLIER

                                 Opinion of the Court



               I. Procedural History and Factual Background

      At trial, the State’s evidence tended to show the following: Detective Michael

Tyndall of the Duplin County Police Department was participating in an undercover

sting operation targeting cocaine dealer James Williams. On 29 July 2015, Detective

Tyndall, along with a confidential informant, purchased cocaine from Williams at a

Bojangles restaurant in Warsaw. A few days later, Detective Tyndall attempted to

make a second purchase from Williams, but the deal fell through due to a conflict

between Williams and the confidential informant.        As a result, Williams gave

Detective Tyndall his cell phone number with instructions to contact him directly in

the future.   Detective Tyndall contacted Williams directly and set up another

purchase of cocaine at the same Bojangles in Warsaw. On 7 August 2015, Detective

Tyndall completed a second purchase of cocaine from Williams.

      On 20 October 2015, Detective Tyndall called Williams’ cell phone to set up a

third purchase of cocaine. After a few phone calls back and forth negotiating price,

Williams agreed to sell Detective Tyndall one ounce of cocaine for $1,200.00, and

instructed Detective Tyndall to call him back when he was ready to complete the

exchange. The next day, on 21 October 2015, Detective Tyndall called Williams and

they agreed to meet at the same Bojangles restaurant in Warsaw to effectuate the

sale. Williams informed Detective Tyndall he was on his way. Detective Tyndall




                                        -2-
                                STATE V. CHEVALLIER

                                  Opinion of the Court



arrived at the Bojangles with $1,200.00 and parked his car to wait for Williams to

arrive. A team of hidden officers surveilled the area from nearby.

      After waiting about twenty minutes, Detective Tyndall called Williams again;

Williams said he was on his way and to keep waiting. Detective Tyndall then heard

yelling coming from behind his vehicle. He saw a car with three occupants, including

Defendant, had parked behind his vehicle. The men waved Detective Tyndall over to

their car. While still on the phone with Williams, Detective Tyndall walked over and

told the men he was waiting for Williams. The man sitting in the backseat leaned

forward, held up a plastic bag of white powder, and told Detective Tyndall he knew

him from previous drug transactions. At that point, Williams told Detective Tyndall,

“them are my boys, deal with them” and then hung up the phone.

      When Detective Tyndall walked back to the car, Defendant told him to get in

and shut the door. Detective Tyndall told him he first needed to get his scale. He

retrieved his scale from his vehicle and then returned to the car with the men.

Detective Tyndall opened the door, sat down on the edge of the car seat, and placed

his scale on the center console in the back of the vehicle. The man holding the plastic

bag of white powder placed it on Detective Tyndall’s scale. As soon as Detective

Tyndall saw that the weight registered one ounce—the amount of cocaine Williams

had agreed to sell him for $1,200.00—he signaled the surveilling officers for a

takedown. The substance was still on the scale when the men in the car spotted the



                                         -3-
                                STATE V. CHEVALLIER

                                  Opinion of the Court



officers. As the driver of the car started trying to drive away, Detective Tyndall

grabbed the white powder off the scale; however, the backseat passenger ripped the

bag out of Detective Tyndall’s hands. The car was quickly stopped.

      When an arresting officer approached the passenger-side door where

Defendant was sitting, he observed that Defendant’s hands were low and not visible,

so he instructed Defendant to show him his hands.           Defendant hesitated but

eventually complied. The officer immediately opened the passenger-side door and

discovered a long firearm lying upside down on the floor of the vehicle between the

seat and door, with its handgrip facing up, right where he had observed Defendant’s

lowered hand to be. Defendant was arrested and charged with several drug-related

offenses as well as possession of a firearm by a felon. A Duplin County Grand Jury

indicted Defendant for conspiracy to sell cocaine, conspiracy to deliver cocaine,

possession with intent to sell or deliver a counterfeit controlled substance, attempted

sale of a counterfeit controlled substance, delivery of a counterfeit controlled

substance, and having attained habitual felon status. Defendant was tried by a jury

on 27 November 2017. The cocaine-related charges were dismissed at the close of the

State’s evidence. The jury found Defendant guilty on all remaining charges, and

Defendant later pled guilty to having attained habitual felon status.

      Defendant was sentenced as a habitual felon. Judgment was entered on the

possession of a firearm by a felon conviction, imposing a sentence of 135 to 174 months



                                         -4-
                                 STATE V. CHEVALLIER

                                   Opinion of the Court



imprisonment.    A consolidated judgment was entered on the attempted sale or

delivery of a counterfeit controlled substance convictions, imposing a concurrent

sentence of 50 to 72 months imprisonment. Finally, judgment was entered on the

possession with intent to sell or deliver a counterfeit controlled substance conviction,

imposing a concurrent sentence of 50 to 72 months imprisonment.              From the

judgments entered upon the jury’s guilty verdicts, Defendant appeals.

                                      II. Issues

      On appeal, Defendant contends the trial court erred by (1) admitting a hearsay

statement under Rule 801(d)(E)’s co-conspirator exception; (2) denying his motion to

dismiss for insufficient evidence of attempted sale of a counterfeit controlled

substance; (3) denying his motion to dismiss for insufficient evidence of delivery of a

counterfeit controlled substance; and (4) instructing the jury on the theory of “actual”

possession for the possession of a firearm by a felon charge.

                                   III. Discussion

A. Co-conspirator Hearsay Exception

      Defendant first contends the trial court erred by admitting into evidence

Williams’ statement “them are my boys, deal with them” under the co-conspirator

exception to the rule against hearsay. See N.C. Gen. Stat. § 8C-1, Rule 801(d)(E)

(2017). He argues Williams’ statement was inadmissible under the co-conspirator




                                          -5-
                                 STATE V. CHEVALLIER

                                   Opinion of the Court



exception because the State failed to prove a conspiracy existed between Williams

and the three men in the car, including Defendant. We disagree.

1. Standard of Review

      We review de novo a properly preserved objection to the admission of hearsay

evidence. State v. Hicks, 243 N.C. App. 628, 638, 777 S.E.2d 341, 348 (2015) (citation

omitted).

2. Analysis

      “‘Hearsay’ is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.”    N.C. Gen. Stat. § 8C-1, Rule 801(c) (2017).       Generally, hearsay is

inadmissible. State v. Valentine, 357 N.C. 512, 515, 591 S.E.2d 846, 851 (2003)

(citation omitted). However, an exception to the general rule against hearsay exists

for a statement “offered against a party and . . . made by a coconspirator of such party

during the course and in furtherance of the conspiracy.” N.C. Gen. Stat. § 8C-1, Rule

801(d)(E).

      To be admissible under the co-conspirator hearsay exception, the State’s

evidence must “establish that: ‘(1) a conspiracy existed; (2) the acts or declarations

were made by a party to it and in pursuance of its objectives; and (3) while it was

active, that is, after it was formed and before it ended.’” Valentine, 357 N.C. at 521,

591 S.E.2d at 854 (quoting State v. Lee, 277 N.C. 205, 213, 176 S.E.2d 765, 769–70



                                          -6-
                                 STATE V. CHEVALLIER

                                   Opinion of the Court



(1970)). The State must prove “a prima facie case of conspiracy, without reliance on

the statement at issue.” Valentine, 357 N.C. at 521, 591 S.E.2d at 854 (citations

omitted). “In establishing the prima facie case, the State is granted wide latitude,

and the evidence is viewed in a light most favorable to the State.” Id. (citations

omitted).

      “A criminal conspiracy is an express or implied agreement between two or more

persons to do an unlawful act. . . .” State v. Barnes, 345 N.C. 184, 216, 481 S.E.2d 44,

61 (1997) (citation omitted).

             In order to prove conspiracy, the State need not prove an
             express agreement; evidence tending to show a mutual,
             implied understanding will suffice. Nor is it necessary that
             the unlawful act be completed. As soon as the union of wills
             for the unlawful purpose is perfected, the offense of
             conspiracy is completed.

State v. Morgan, 329 N.C. 654, 658, 406 S.E.2d 833, 835 (1991) (internal quotation

marks and citations omitted). Stated differently, although “[t]he State’s burden of

proof is to produce evidence sufficient to permit the jury to find the existence of a

conspiracy, . . . [it need not] produce evidence sufficient to compel the jury to find a

conspiracy.” State v. Williams, 345 N.C. 137, 142, 478 S.E.2d 782, 784–85 (1996)

(citations omitted).

      Here, Detective Tyndall testified he had on three prior occasions planned buys

of cocaine from Williams. The two successful transactions occurred at the Bojangles

restaurant in Warsaw, and Williams had personally delivered the cocaine to


                                          -7-
                               STATE V. CHEVALLIER

                                 Opinion of the Court



Detective Tyndall in exchange for cash. On 20 October 2015, Detective Tyndall

contacted Williams for a third purchase, and Williams agreed to sell Detective

Tyndall one ounce of cocaine for $1,200.00. On 21 October 2015, Williams agreed to

meet Detective Tyndall at the same Bojangles in Warsaw to effectuate this third buy.

When Detective Tyndall arrived at the prearranged meeting place and Williams

failed to show, he called Williams on the phone. Detective Tyndall was talking to

Williams when he was met by three men who had parked behind Detective Tyndall’s

vehicle. They waved him over to their car.

      The man in the back seat displayed a plastic bag of white powder. After

Detective Tyndall told the men he was waiting for Williams, the man holding the

powder told Detective Tyndall he knew him from prior drug transactions, and

Detective Tyndall was instructed to get in the car and shut the door. Detective

Tyndall told the men he needed to get his scale, retrieved the scale, opened the

backseat door, and sat down in the car with the three men, who all appeared to be

looking around and fidgeting nervously. The man holding the bag of white powder

placed it on Detective Tyndall’s scale, which registered the exact weight of cocaine

Williams had agreed to sell Detective Tyndall for $1,200.00 the day prior.

      Based upon our review of this evidence in the light most favorable to the State,

we conclude the State satisfied its burden of establishing a prima facie case of

conspiracy between Williams and the three men, including Defendant. Williams’



                                        -8-
                                STATE V. CHEVALLIER

                                  Opinion of the Court



statement, “them are my boys, deal with them,” made in furtherance of the objective

to transfer Detective Tyndall an unlawful substance, merely provided further support

for the showing of the conspiracy. Thus, the trial court did not err in admitting the

challenged statement under Rule 801(d)(E)’s co-conspirator exception.

      Despite conceding that Williams “may have . . . told his people in the car to

bring cocaine[,]” Defendant primarily argues that because the men instead brought

counterfeit cocaine, there was no “agreement or union of wills” between Williams and

the men, and thus “no conspiracy.” We disagree.

      Defendant fails to supply controlling legal authority to support this argument.

See N.C. R. App. P. 28(b)(6).     Moreover, it is irrelevant whether the unlawful

substance the men brought to effectuate Williams’ planned drug transaction with

Detective Tyndall was actual cocaine, proscribed by N.C. Gen. Stat. § 90-95(a)(1)

(2017), or counterfeit cocaine, proscribed by N.C. Gen. Stat. § 90-95(a)(2) (2017). The

State’s evidence here was sufficient to establish a prima facie case of conspiracy by

way of an agreement between Williams and the men to “do an unlawful act,” Barnes,
345 N.C. at 216, 481 S.E.2d at 61—that is, to transfer an unlawful substance by sale

or delivery to Detective Tyndall in violation of N.C. Gen. Stat. § 90-95(a).        Cf.

Valentine, 357 N.C. at 522, 591 S.E.2d at 855 (“In finding the existence of a criminal

conspiracy, jurors are allowed to make the logical inference that ‘one who conspires

to bring about a result intends the accomplishment of that result, or of anything



                                         -9-
                                  STATE V. CHEVALLIER

                                    Opinion of the Court



which naturally flows from its attempted accomplishment.’” (quoting State v. Small,

301 N.C. 407, 419, 272 S.E.2d 128, 136 (1980))).

      Accordingly, we overrule Defendant’s argument.

B. Attempted Sale or Delivery of a Counterfeit Controlled Substance
Charges

      Defendant next contends the trial court erred by denying his motions to

dismiss for insufficient evidence the charges of attempted sale of a counterfeit

controlled substance and delivery of a counterfeit controlled substance.

1. Standard of Review

      We review de novo a trial court’s denial of a motion to dismiss a criminal charge

for insufficient evidence. See State v. Crockett, 368 N.C. 717, 720, 782 S.E.2d 878,

881 (2016) (citation omitted).     The scope of judicial review is “whether there is

substantial evidence of each essential element of the crime and that the defendant is

the perpetrator.” State v. Chekanow, 370 N.C. 488, 492, 809 S.E.2d 546, 549 (2018)

(citation omitted).      “Substantial evidence is that amount of relevant evidence

necessary to persuade a rational juror to accept a conclusion.” Id. (citation omitted).

In determining whether substantial evidence was adduced to withstand a motion to

dismiss, we “consider all evidence admitted, whether competent or incompetent, in

the light most favorable to the State, giving the State the benefit of every reasonable

inference and resolving any contradictions in its favor.” Id. at 492, 809 S.E.2d at 549–

50 (citation omitted).


                                           - 10 -
                                     STATE V. CHEVALLIER

                                        Opinion of the Court



2. Analysis

       It is unlawful for a person “[t]o manufacture, sell or deliver, or possess with

intent to manufacture, sell or deliver, a counterfeit controlled substance.” N.C. Gen.

Stat. § 90-95(a)(2). This statute establishes three separate offenses: “(1) manufacture

of a [counterfeit] controlled substance, (2) transfer of a [counterfeit] controlled

substance by sale or delivery, and (3) possession with intent to manufacture, sell or

deliver a [counterfeit] controlled substance.” State v. Moore, 327 N.C. 378, 381, 395
S.E.2d 124, 126 (1990) (interpreting N.C. Gen. Stat. § 90-95(a)(1)1). “To prove sale

and/or delivery of a [counterfeit] controlled substance, the State must show a transfer

of a [counterfeit] controlled substance by either sale or delivery, or both.” State v.

Carr, 145 N.C. App. 335, 341, 549 S.E.2d 897, 901 (2001) (citing Moore, 327 N.C. at

382, 395 S.E.2d at 127).

       Our Supreme Court has defined a “sale” in this context as “a transfer of

property for a specified price payable in money.” Moore, 327 N.C. at 382, 395 S.E.2d

at 127 (quoting State v. Creason, 313 N.C. 122, 129, 326 S.E.2d 24, 28 (1985)). An

attempted sale in this context requires the intent to sell and an overt act done for

that purpose which goes beyond mere preparation, but which falls short of the

completed sale. See State v. Melton, ___ N.C. ___, ___, 821 S.E.2d 424, 428 (2018)


       1  The statutory language of subsection (a)(1) interpreted in Moore mirrors that of subsection
(a)(2) save only for the unlawful substance identified. Compare N.C. Gen. Stat. § 90-95(a)(1)
(identifying a “controlled substance”), with id. § 90-95(a)(2) (identifying a “counterfeit controlled
substance”).

                                               - 11 -
                                 STATE V. CHEVALLIER

                                   Opinion of the Court



(citations omitted). Our Controlled Substances Act defines “‘[d]eliver’ or ‘delivery”’ as

“the actual[,] constructive, or attempted transfer from one person to another of a

controlled substance. . . .” N.C. Gen. Stat. § 90-87(7) (2017).

      The State proceeded upon the principle of acting in concert in an attempt to

prove Defendant acted in concert with Williams and the two other men in the car in

the commission of the attempted sale or delivery of a counterfeit controlled substance.

Under the doctrine of acting in concert, when two or more persons act together in

pursuance of a common plan or purpose, each is guilty of any crime committed by any

other in pursuance of the common plan or purpose. State v. Barts, 316 N.C. 666, 688,

343 S.E.2d 828, 843 (1986) (citations omitted).

      Here, Detective Tyndall testified he had twice before purchased cocaine from

Williams at the Bojangles restaurant in Warsaw and contacted Williams again on 20

October 2015 for a third purchase.       Williams, after negotiations, agreed to sell

Detective Tyndall one ounce of cocaine for $1,200.00 the next day at the same

Bojangles in Warsaw where the two prior buys occurred. On 21 October 2015, when

Detective Tyndall arrived at the prearranged meeting place expecting to meet up with

Williams, after about twenty or thirty minutes three men in an unknown car parked

behind Detective Tyndall’s vehicle. The three men yelled to Detective Tyndall and

waved him over to their car, as one displayed a plastic bag containing white powder.




                                          - 12 -
                               STATE V. CHEVALLIER

                                 Opinion of the Court



      While Detective Tyndall was speaking on the phone with Williams attempting

figure out his whereabouts to effectuate the planned buy, Detective Tyndall told the

men in the car he was waiting for Williams, and Williams stated, “them are my boys,

deal with them” and then hung up. When Detective Tyndall reengaged the men, the

one holding the plastic bag of white powder stated he knew Detective Tyndall from

prior drug transactions, and Defendant instructed Detective Tyndall to enter the car

and close the door.

      After Detective Tyndall informed the men he needed to get his scale, Detective

Tyndall retrieved a scale from his vehicle and returned, partially entering the men’s

car. The man holding the substance placed it on Detective Tyndall’s scale, and its

weight registered one ounce, the amount of cocaine Williams agreed to sell Detective

Tyndall for $1,200.00. Detective Tyndall then immediately signaled the takedown,

and police intervention prevented the men from actually delivering the substance to

Detective Tyndall, or Detective Tyndall from actually delivering the money to the

men. The white powder was later determined not to be a controlled substance but

counterfeit cocaine.

      Viewing this evidence and all reasonable inferences therefrom in the light most

favorable to the State, including Williams’ and the other men’s acts performed in

furtherance of effectuating the transaction, we conclude the State presented

sufficient evidence of transferring a counterfeit controlled substance under both the



                                        - 13 -
                                 STATE V. CHEVALLIER

                                   Opinion of the Court



attempted sale and delivery theories of transfer. See State v. Squires, 357 N.C. 529,

535, 591 S.E.2d 837, 841 (2003) (holding defendant’s “possess[ing] the drugs and

scales while attempting to effectuate the sale [were] sufficient to establish both intent

and an act in preparation of an actual transfer of cocaine” and thus “sufficient to

satisfy the elements of attempted sale of cocaine”); State v. Beam, 201 N.C. App. 643,

648, 688 S.E.2d 40, 44 (2010) (holding sufficient evidence existed to sustain a charge

of unlawful transfer of a controlled substance by delivery where, after planning a

drug transaction with an undercover officer posing as a buyer, the defendant got out

of her vehicle, went to the trunk, and retrieved the drugs; “re-entered the vehicle,

took the drugs out of her purse, and told [the undercover officer] to put the money on

the dashboard of her vehicle”; but was arrested before handing the undercover officer

the drugs). Defendant’s argument is overruled.

      However, “[t]he transfer by sale or delivery of a [counterfeit] controlled

substance is one statutory offense, the gravamen of the offense being the transfer of

the drug.” Moore, 327 N.C. at 383, 395 S.E.2d at 127. A violation of N.C. Gen. Stat.

§ 90-95(a)(2) arising from a “single transaction involving transfer of a [counterfeit]

controlled substance” constitutes “one criminal offense, which is either committed by

either or both of two acts—sale or delivery.” Id. at 382, 395 S.E.2d at 126–27. Thus,

while “[a] defendant may be indicted and tried under N.C.G.S. § 90-95(a)([2]) in such

instances for the transfer of a [counterfeit] controlled substance, whether it be by



                                          - 14 -
                                 STATE V. CHEVALLIER

                                   Opinion of the Court



selling the substance, or by delivering the substance, or both[,]” id. at 382, 395 S.E.2d

at 127, “a defendant may not[ ] . . . be convicted under N.C.G.S. § 90-95(a)([2]) of both

the sale and the delivery of a [counterfeit] controlled substance arising from a single

transfer[,]” id.

       Here, Defendant was permissibly separately indicted and tried for transfer of

a counterfeit controlled substance by both attempted sale and delivery arising from a

single transaction.   As concluded above, substantial evidence was presented to

support both theories of transfer, and the trial court properly denied Defendant’s

motions to dismiss the attempted sale and delivery charges for insufficient evidence.

However, the acts of attempted sale and delivery underlying both charges arose from

a single transaction of the same counterfeit controlled substance. Accordingly, the

jury in this case was improperly allowed to convict Defendant of two offenses—

attempted sale and delivery—arising from a single transfer. Moore, 327 N.C. at 383,

395 S.E.2d at 127.

       Defendant failed to raise or argue on appeal the improper conviction of two

offenses arising from a single transfer. Thus, it is not before us. However, the failure

to raise this issue does not preclude Defendant from filing a motion for appropriate

relief in the trial court pursuant to N.C. Gen. Stat. § 15A-1415 (2017), does not

preclude the trial court from considering a motion for appropriate relief sua sponte

under N.C. Gen. Stat. § 15A-1420(d) (2017), and does not prevent the parties to this



                                          - 15 -
                                 STATE V. CHEVALLIER

                                   Opinion of the Court



action from entering into an agreement for appropriate relief under N.C. Gen. Stat. §

15A-1420(e) (2017).

C. Jury Instructions on Actual Possession of a Firearm

      Defendant next asserts the trial court erred when charging the jury on

possession of a firearm by a felon.      Over Defendant’s objection that insufficient

evidence was presented to support an instruction on the criminal liability theory of

“actual” firearm possession, the trial court charged the jury on both “actual” and

“constructive” possession theories. On appeal, Defendant again argues the evidence

was insufficient to support an instruction on “actual” firearm possession.          We

disagree.

1. Standard of Review

      We review de novo properly preserved sufficiency-of-the-evidence challenges to

jury instructions. State v. Osorio, 196 N.C. App. 458, 466, 675 S.E.2d 144, 149 (2009)

(citations omitted).

2. Analysis

      The trial court must “fully instruct the jury on all substantial and essential

features of the case embraced within the issue and arising on the evidence.” State v.

Harris, 306 N.C. 724, 727, 295 S.E.2d 391, 393 (1982) (citation omitted). However,

it is error for the trial court “to charge on matters which materially affect the issues

when they are not supported by the evidence.” State v. Malachi, ___ N.C. ___, ___,



                                          - 16 -
                                 STATE V. CHEVALLIER

                                   Opinion of the Court



821 S.E.2d 407, 416 (2018) (quotation marks and citation omitted). In determining

whether the trial evidence adduced was sufficient to instruct on a particular theory

of criminal liability, we review the evidence and any reasonable inference from that

evidence in the light most favorable to the State. Cf. State v. Anthony, 354 N.C. 372,

425, 555 S.E.2d 557, 591 (2001) (“The evidence presented in this case, when

considered in a light most favorable to the State, was sufficient to warrant the trial

court’s instruction on flight.”). An instruction on a criminal liability theory is proper

when “there is some evidence in the record reasonably supporting the theory. . . .”

State v. Taylor, 362 N.C. 514, 540, 669 S.E.2d 239, 261 (2008) (quotation marks and

citation omitted). Additionally, “challenges to jury instructions allowing juries to

convict criminal defendants on the basis of legal theories that lack evidentiary

support are . . . subject to harmless error analysis. . . .” Malachi, ___ N.C. at ___, 821

S.E.2d at 422.

      The State must prove two elements to establish the crime of possession of a

firearm by a felon: (1) defendant was previously convicted of a felony; and (2)

thereafter possessed a firearm. N.C. Gen. Stat. § 14-415.1 (2017). Possession may

be actual or constructive. Malachi, ___ N.C. at ___, 821 S.E.2d at 416 (citation

omitted). “Actual possession requires that a party have physical or personal custody

of the item.” Id. (quotation marks and citation omitted). “[A]ctual possession may be

proven by circumstantial evidence . . . .” State v. McNeil, 359 N.C. 800, 813, 617



                                          - 17 -
                                  STATE V. CHEVALLIER

                                   Opinion of the Court



S.E.2d 271, 279 (2005). Constructive possession exists when the defendant, “while

not having actual possession, . . . has the intent and capability to maintain control

and dominion over” the firearm. State v. Beaver, 317 N.C. 643, 648, 346 S.E.2d 476,

480 (1986) (citations omitted).

      When viewing the evidence adduced in the light most favorable to the State,

we conclude it was sufficient to support an instruction on the theory of actual

possession of a firearm. Detective Tyndall testified that he observed Defendant

“fidgeting and looking around, nervous, acting as if he was the lookout over the

vehicle.”   Officer Miller testified that when approaching the men’s vehicle to

effectuate the arrest, he observed Defendant sitting in the front passenger seat and

“[a]t that point in time his hands were low” and not visible, so Officer Miller “told

[Defendant] to get his hands where [he] could see them.”         Although Defendant

eventually complied, “[h]e was slow to show [Officer Miller] his hands.” Immediately

thereafter, Officer Miller opened the front passenger door where defendant was

sitting and observed a “weapon in between the seat . . . and the passenger[-]side door,

right where [Defendant’s] right hand was.” Officer Miller later explained:

                    At that point in time is when I told him, let me see
             your hands, let me see your hands. I couldn’t see his hands.
             I don’t know what he’s doing. He finally put his hands up
             where I could see them.
                    At that point in time I opened this door. When I
             opened the door, this is the first thing I saw was that
             weapon laying right there, right beside him, right beside
             his right hand, where it was.


                                          - 18 -
                                STATE V. CHEVALLIER

                                  Opinion of the Court




      Additionally, the State admitted into evidence without objection a picture of

the firearm as it was found in the vehicle. That image depicts a long rife lying on the

floor of the vehicle between the passenger-side seat and door, with its handgrip facing

up, precisely where Officer Miller testified Defendant’s hand was lowered and could

hold the firearm’s handgrip. Although the firearm was not found on Defendant’s

person, when viewing this evidence in the light most favorable to the State, we

conclude the evidence was sufficient to show Defendant had “personal custody” of the

firearm and thus was sufficient to support the trial court’s instruction on the theory

of actual possession of a firearm. See McNeil, 359 N.C. at 813, 617 S.E.2d at 279

(concluding evidence was “sufficient to support a jury finding of actual possession”

when an officer observed the defendant “repeatedly go ‘over the top of a chair with

his arm’” while resisting arrest; that he again “observed [the] defendant’s arm ‘go’

over the armchair” after he was handcuffed; and that the defendant later admitted

‘the [twenty-two individually wrapped rocks of crack cocaine found in the armchair]

was his”).

      Even presuming, arguendo, this evidence was insufficient to support an

instruction on actual possession, Defendant could not establish prejudice—that is, a

reasonable possibility that, had the court omitted the actual possession instruction,

a different result would have been reached at trial. See State v. Lee, 370 N.C. 671,

676, 811 S.E.2d 563, 567 (2018) (citation omitted).

                                         - 19 -
                                 STATE V. CHEVALLIER

                                   Opinion of the Court



      At trial, Defendant conceded the “constructive possession should go to the jury

instructions” but objected to the instruction on actual possession.         On appeal,

although Defendant recites the showing required to support an instruction for

constructive possession, he does not seriously dispute the sufficiency of evidence to

support it, instead primarily arguing that “the evidence presented at trial did not

support a theory of actual possession.”        To support his showing of prejudice,

Defendant argues that instructing on both actual and constructive possession

theories “likely created confusion on the part of the jury, which sent a note out asking

to see the photograph that showed the firearm in the car.” Defendant alleges that

the jury’s note to the trial court evidences the jury’s confusion concerning the theories

of possession. We disagree and conclude that the jury’s note, standing alone, does not

establish prejudice. See Malachi, ___ N.C. at ___, 821 S.E.2d at 422 (reasoning in

part that the fact that the jury asked for further instructions concerning the

possession issue did not tend to show prejudice, given the absence of any explanation

for why the jury might have sought clarification of the meaning of possession).

      Given the strong, undisputed, and credible evidence of Defendant’s possession

of a firearm based upon a constructive-firearm-possession theory, even if the trial

court erred by also instructing on actual possession, Defendant has failed to satisfy

his burden of demonstrating prejudice. See id. at ___, 821 S.E.2d at 421 (“[I]n the

event that the State presents exceedingly strong evidence of defendant’s guilt on the



                                          - 20 -
                                STATE V. CHEVALLIER

                                 Opinion of the Court



basis of a theory that has sufficient support and the State’s evidence is neither in

dispute nor subject to serious credibility-related questions, it is unlikely that a

reasonable jury would elect to convict the defendant on the basis of an unsupported

legal theory.” (footnote omitted)). Defendant’s argument is overruled.

                                  IV. Conclusion

      We find no merit in Defendant’s challenges to the trial court’s evidentiary

rulings or jury instructions.

      NO ERROR.

      Judges TYSON and ZACHARY concur.




                                        - 21 -